     Case: 1:18-cv-04522 Document #: 41 Filed: 06/23/20 Page 1 of 1 PageID #:175

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Shane W. Wortman
                                        Plaintiff,
v.                                                     Case No.: 1:18−cv−04522
                                                       Honorable Charles R. Norgle Sr.
Law Offices of Ira T. Nevel, LLC.
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, June 23, 2020:


        MINUTE entry before the Honorable Charles R. Norgle: The Joint Status Report
[39] is approved. The July 14, 2020 trial date is stricken. An Agreed Written Status Report
is due on 7/14/2020. Mailed notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
